                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #:
 -------------------------------------------------------------- X              DATE FILED: 5/6/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 FALIKOU KONE                                                   :            19-CR-808 (VEC)
                                                                :
                                              Defendant.        :                 ORDER
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 4, 2021, Mr. Kone appeared for a bail hearing;

        WHEREAS the Court finds that there is a condition or combination of conditions that

will reasonably ensure the safety of the community and the appearance of the Defendant for trial;

        IT IS HEREBY ORDERED THAT: The Court is prepared to order Mr. Kone’s release

on bail upon satisfaction of the following conditions: (i) Mr. Kone will be subject to home

incarceration at his wife’s residence in the Bronx, enforced through GPS monitoring; (ii) a

$100,000.00 personal recognizance bond which must be co-signed by two financially-

responsible persons, one of whom must reside in the United States, and by Mr. Kone’s wife as

moral suasion; and (iii) Mr. Kone must surrender any travel documents and may not obtain new

travel documents. If Mr. Kone is able to satisfy these conditions, the parties should contact the

Magistrate Judge to arrange for his release. He may not be released until all conditions have

been met.



SO ORDERED.
                                                                    ________________________
Date: May 6, 2021                                                      VALERIE CAPRONI
      New York, New York                                             United States District Judge
